ACCEPTED
                                                                                                   01-15-00661-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              8/6/2015 12:15:40 PM


  T E SIDDIQUI LA                                              Fi M
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK


   3346 East T.C. Jester Blvd.                                           Email:
   Suite F-11                                                            ss@siddiquilaw.com
   Houston, TX 77018                                                     Tel: (713) 375-4243
                                                                         Fax: FILED   IN
                                                                              (713) 457-2961
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                         August 6, 2015
                                                                       8/6/2015 12:15:40 PM
                                                                       CHRISTOPHER A. PRINE
                                                                               Clerk
Via ProDoc
Court of Appeals
First District
301 Fannin Street
Houston, TX. 77002-2066

       Re: Court of Appeals No.: 01-15-0061-CV, Patrick O'Connor & Associates, LP. v.
       Chester R. Hall
           Cause No. 1036533, Chester R. Hall v. Patrick 0 'Connor & Associates, L.P.

To the Clerk of the Court:


       Pursuant to your Amended Notice dated August 4, 2015. Our office if submitting the
$195.00 filing fee required by the court for the Notice of Appeal.

     . Thank you for your attention in this matter.


                                                          Sincerely,



                                                          ~it!~ '{fzoA &o.__,
                                                          Cecilia J. Gar ·a
                                                          Legal Assistant
                                                          713.686.9955 ext. 4274
                                                          cgarcia@poconnor.com